Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JOHN HANCOCK CURRENT INTEREST John Hancock U.S. Government Cash Reserve Abolition of John Hancock U.S. Government Cash Reserve and Amendment of Section 5.11 Abolition of John Hancock U.S. Government Cash Reserve The undersigned, being a majority of the Trustees of John Hancock Current Interest, a Massachusetts business trust (the Trust), acting pursuant to Section 8.2 of the Amended and Restated Declaration of Trust dated March 8, 2005, as amended from time to time (the Declaration of Trust), do hereby abolish the John Hancock U.S. Government Cash Reserve (Class A Shares) and in connection therewith do hereby extinguish any and all rights and preferences of such John Hancock U.S. Government Cash Reserve Class A Shares as set forth in the Declaration of Trust and the Trusts Registration Statement on Form N-1A. The abolition of the Funds are effective as of September 14, 2007. Amendment of Section 5.11 The undersigned, being a majority of the Trustees of John Hancock Current Interest, a Massachusetts business trust (the Trust), acting pursuant to Section 8.2 of the Amended and Restated Declaration of Trust dated March 8, 2005, as amended from time to time, do hereby amend Section 5.11, effective September 14, 2007, as follows: 1. Section 5.11 (a) shall be deleted and replaced with the following: Without limiting the authority of the Trustees set forth in Section 5.1 to establish and designate any further Series or Classes, the Trustees hereby establish the following Series: John Hancock Money Market Fund which consists of
